DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receive impedance location module; a compute transformed impedance location module; a determine difference module; a determine impedance shift module; an apply second registration module in claims 35-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 33-40 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2012/0265054).
A method for correction of an impedance shift in an impedance based coordinate system, comprising: receiving a shifted impedance location of an electrode in a shifted impedance based coordinate system ([0057], [0060]); and applying an electromagnetic registration to transform the shifted impedance location of the electrode from the shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the electromagnetic registration (new mapping function; [0057], [0060]).  
Also, wherein the method includes generating the electromagnetic registration ([0057], [0060]);  generating the electromagnetic registration includes generating a new direct electromagnetic registration between the shifted impedance based coordinate system and the magnetic based coordinate system based on an impedance shift associated with the shifted impedance location of the electrode ([0057], [0060]); and applying the electromagnetic registration includes applying the new direct electromagnetic registration to the shifted impedance location of the electrode ([0042], [0045], [0056]); further comprising generating a new shift corrected location of the electrode based on application of the new direct electromagnetic registration ([0057], [0060]); wherein the method includes: transforming the shifted impedance location of the electrode to a pre-shifted impedance location of the electrode ([0057], [0060]); and applying a pre-shifted electromagnetic registration to the pre-shifted impedance location of the electrode to transform the pre-shifted impedance location of the electrode into the shift corrected location of the electrode in the magnetic based coordinate system ([0057], [0060]); wherein transforming the shifted impedance location of the electrode to the pre-shifted impedance location of the electrode includes transforming the shifted impedance location of the electrode using a magnetic location of a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); applying a pre-shifted electromagnetic registration to the shifted impedance location of the electrode to transform the shifted impedance location into a shifted transformed impedance location of the electrode; and applying a mapping between a pre-shifted transformed impedance based coordinate system and a shifted transformed impedance based coordinate system to the shifted transformed impedance location of the electrode to determine the shift corrected location of the electrode in the magnetic based coordinate system (mapping function, [0039]); wherein the shifted impedance location includes an impedance location that has been shifted as a result of an impedance shift ([0042], [0045], [0056]).
Also, a method for detection and correction of an impedance shift in an impedance based coordinate system, comprising: receiving an impedance location of an electrode in an impedance based coordinate system and a magnetic location of a magnetic position sensor in a magnetic based coordinate system ([0021], fig. 1);Page 4 of 8Application No. 16/662,737 Preliminary Amendment dated 26 February 2020 Attorney Docket No.: CD-1054USC1/065513-002199computing a transformed impedance location of the magnetic position sensor using a first electromagnetic registration between the impedance based coordinate system and the magnetic based coordinate system (mapping function, [0039]); determining a difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057); determining that an impedance shift exists based on the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); and applying a second electromagnetic registration, in response to the determination that the impedance shift exists, to transform the impedance location of the electrode from a shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the second electromagnetic registration ([0060]); wherein determining the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor includes determining a mean of the difference over a first time scale (mean value coordinates algorithm; [0049]); wherein the electrode and the magnetic position sensor are disposed on a same catheter (catheter 13 of hybrid localization system; [0027], [0037], [0041]); further comprising providing an indication to a user to take corrective action in response to determining that the impedance shift exists ([0009]).  
Also, a means for detection and correction of an impedance shift in an impedance based coordinate system, comprising: a receive impedance location module configured to receive an impedance location of an electrode in an impedance based coordinate system and a magnetic location of a magnetic position sensor in a magnetic based coordinate system ([0021], fig. 1); a compute transformed impedance location module configured to compute a transformed impedance location of the magnetic position sensor using a first electromagnetic registration between the impedance based coordinate system and the magnetic based coordinate system (mapping function, [0039]); a determine difference module configured to determine a difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); a determine impedance shift module configured to determine that an impedance shift exists based on the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor ([0042], [0045], [0056]-[0057]); and an apply second registration module configured to apply a second electromagnetic registration, in response to the determination that the impedance shift exists, to transform the impedance location of the electrode from a shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the second electromagnetic registration ([0060]);  wherein the first electromagnetic registration and the second electromagnetic registration are the same ([0060]);  wherein first electromagnetic registration is a pre-shifted electromagnetic registration and the second electromagnetic registration is a new direct electromagnetic registration ([0060]); determining a statistical significance of the difference between the transformed impedance location of the magnetic position sensor and the magnetic location of the magnetic position sensor (divergence threshold, [0060]-[0067]); further comprising determining that an impedance shift exists if the magnitude of the difference exceeds a threshold and the statistical significance of the difference exceeds a threshold (divergence threshold; [0060]-[0067]); further comprising providing an indication to a user to take corrective action in response to determining that the impedance shift exists ([0009]).

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the specific calculations set forth in claims 31-32, determining a covariance of the difference over a time scale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793